The plaintiff in error, hereinafter called defendant, was convicted in the county court of Washita county on a charge of having the unlawful possession of intoxicating liquor and was sentenced to pay a fine of $50 and to serve 30 days in the county jail. *Page 149 
The record discloses that certain officers went to the residence of defendant, saw him coming from the orchard with something in his hands. He stepped behind the house, and then came out without the object he was carrying. The officers made a search and found a half gallon jar of whisky in a cream can behind the house. Proper objection was made to the admission of this testimony on the ground that it was obtained by an unlawful search at the residence of defendant without a search warrant. The objection should have been sustained. The evidence was incompetent under article 2, § 30, State Const.
The case is reversed.